                      IN THE UNITED STATES DISTRICT COURT
                                                                         12/20/2019
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION
 SAUNDERS OUTDOOR
 ADVERTISING, INC.,
                                               No. CV-19-26-BU-SEH
            Plaintiff/Counter Defendant,

 vs.                                           ORDER

 ASPEN MANAGEMENT, LLC, and
 BUTANA SAND AND GRAVEL,
 LLC,

           Defendants/Aspen Management,
           LLC Counter Plaintiff.
 ASPEN MANAGEMENT, LLC,

           Third-Party Plaintiff,

 vs.

 SUMMIT VALLEY TITLE
 COMPANY, a Montana Domestic
 Profit Corporation,

           Third-Party Defendant.



                                    BACKGROUND

       Pending before the Court is Defendant Aspen Management, LLC's ("Aspen

Management") Motion to Set Aside Clerk's Entry ofDefault. 1



       1
           Doc. 47.
          On October 1, 2019, Defendant Butana Sand and Gravel, LLC ("Butana")

filed Defendant Butana's Answer to Second Amended Complaint and Crossclaims

Against Aspen Management, LLC. 2 Aspen Management's answer to Butana's

cross-claims was due on October 24, 2019. 3 No answer to Butana's cross-claims

was filed.

      On November 18, 2019, Butana filed Butana's Request for Entry of Default

Against Aspen Management, LLC. 4 Aspen Management's default on Butana's

cross-claims was entered on November 20, 2019. 5

      On November 21, 2019, Aspen Management moved to set aside the entry of
          6
default and filed an accompanying brief on November 25, 2019.

          Aspen Management alleges its failure to answer Butana's cross-claims was

"an inadvertent omission, not a conscious disregarding of a pleading obligation." 8


      2
          Doc. 27.

      'See Doc. 29.

      4
          Doc. 44.
      5
          See Doc. 46.

      6
          See Doc. 47.

      7
          See Doc. 48.

      8
          Doc. 47 at 4.


                                         -2-
                                            DISCUSSION

         Federal Rule of Civil Procedure 55(c) permits the court to set aside an entry

of default for good cause. The determination of good cause is within the court's

discretion. 9 Relief from default is favored. Doubt as to whether good cause exists

                                                                °
should be resolved in favor of the defaulting party. 1 Factors the Court may

consider when determining if good cause exists in this case, include: "( 1) whether

[Aspen Management] engaged in culpable conduct that led to default; (2) whether

[Aspen Management] had a meritorious defense; or (3) whether reopening the

default [] would prejudice [Butana]." 11

                                           CONCLUSION

         "If a defendant 'has received actual or constructive notice of the filing of the

action and failed to answer,' its conduct is culpable." 12 However, Aspen




         9
              See Hawaii Carpenters' Trust Funds v. Stone, 794 F .2d 508, 513 (9th Cir. 1986).
         10
              See Civic Ctr. Square v. Ford (In re Roxford Foods), 12 F.3d 875, 879, 881 (9th Cir.
1993).

         11
          Franchise Holding IL LLC v. Huntington Rests. Group, Inc., 375 F.3d 922, 925-26
(9th Cir. 2004).

         12
         Franchise Holding IL LLC v. Huntington Rests. Group, Inc., 375 F.3d 922,926 (9th
Cir. 2004) (quoting Direct Mail Specialists, Inc. v. Eclat Computerized Techs., Inc., 840 F.2d
685,690 (9th Cir.1988)).

                                                   -3-
Management may have meritorious defenses to Butana's cross-claims 13 and

reopening the default will not prejudice Butana. The entry of default against

Aspen Management is VACA TED and SET ASIDE.

         ORDERED:

         1.        Defendant Aspen Management, LLC's Motion to Set Aside Clerk's

Entry ofDefault 14 is GRANTED.

        2.         Aspen Management shall file an amended answer to the Second

Amended Complaint 15 to address Butana's cross-claims on or before December 27,

2019.

        DATED this           ;o-4ay of December, 2019

                                                  d41'tf~
                                                  United States District Court




        13
             See Doc. 48 at I 0-1 I.

        14
             Doc. 47.
        15
             Doc. 25.

                                            -4-
